Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, lines 4-7 recites the limitation “a plurality of vertical heat-dissipating fins extended and formed to be perpendicular to the plurality of vertical heat-dissipating fins on the outer circumferential surface of the coupling body.”  Examiner cannot determine what is meant by the limitation.  Are “a plurality of vertical heat-dissipating fins and the plurality of vertical heat-dissipating fins” the same or different?  The limitation “the plurality of vertical heat-dissipating fins on the outer circumference of the coupling body” has not been recited previously.  Should the limitation be “a plurality of horizontal heat-dissipating fins extended from the outer circumferential surface of the coupling body and formed to be perpendicular to the plurality of vertical heat-dissipating fins of the first heat-dissipating part”?  Clarification/ correction required.
	Claims 2-9 are rejected for depending on the rejected claim 1.
	Claim 10 recites the limitation “the coupling body” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 10 depend on claim 2 instead?  Clarification/correction required.
	Claims 11 and 12 are rejected for depending on rejected claim 10.
	Claim 13 recites the limitation “the coupling body” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 13 depend on claim 2 instead?  Clarification/correction required.
	Claims 14 and 15 are rejected for depending on rejected claim 13.
	Claim 16 recites the limitation “the heat conductive medium material” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification/correction required.
Claim 17 recites the limitation “the plurality of horizontal heat-dissipation fins” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification/correction required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (KR 10-1439045 B1), hereinafter Okamoto, in view of Hirata et al (JP 2017-46121A), hereinafter Hirata.  (Both applicant’s submitted prior art).
Okamoto (Figures 3-4) teaches an apparatus comprising a PCB 80 having at least one heat-generation element 8 provided on one surface thereof; a first heat-dissipation part 10 disposed to cover one surface of the PCB, having a through hole 15 formed in a portion corresponding to the position provided with the heat- generation element, and having a plurality of vertical heat-dissipation fins 12 formed to be extended in a direction perpendicular to the outside surface thereof; and a second heat-dissipation part 20 detachably coupled to the through hole to contact one surface of the heat-generation element to receive heat from the heat-generation element and to dissipate heat at a long distance farther than the first heat-dissipation part (Figures 3 and 4, the communication pipes 28 extends above the first heat dissipation part).
Okamoto does not explicitly teach that the apparatus is used for MIMO antenna apparatus.
Hirata (Figures 3-9) teaches an antenna device comprising an antenna arrangement 3 comprising antennas 4 and a radio unit 5; a heat-dissipating unit 6 including a plurality of fins 32 overlying the radio unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hirata to Okamoto to provide heat-dissipation of MIMO antenna apparatus.
Allowable Subject Matter
5.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Neither Okamoto nor Hirata further teaches an air baffle for blocking the heat dissipated from the second heat-dissipation part provided at the lower side relatively from being delivered to the second heat-dissipation part provided at the upper side relatively by the rising airflow, if the second heat-dissipation part is coupled, by one, to each of the upper side and the lower side of one surface of the first heat-dissipation part disposed vertically.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshida et al (US 8,125,078) discloses a semiconductor element cooling structure comprising a heat-generation element and a heat-dissipation part.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845